


EXHIBIT 10.1
BOARD CONSULTING AGREEMENT
THIS BOARD CONSULTING AGREEMENT (this "Agreement") is entered into as of the
16th day of April, 2012, by and between Unum Group, a Delaware corporation
having its principal executive offices in Chattanooga, Tennessee (the
"Company"), and Robert O. Best (the "Consultant").
WITNESSETH:
WHEREAS, prior to his retirement from the Company on December 31, 2011 (the
"Retirement Date"), the Consultant worked for 39 years in increasingly senior
positions with the Company and its subsidiaries and affiliates, including
predecessor companies to such entities, most recently as the Company's Executive
Vice President, Global Services, in which position he had responsibility for all
areas of the Company's information technology ("IT"); and
WHEREAS, through such work and experiences, the Consultant has acquired valuable
knowledge and expertise regarding the business of the Company (the "Business"),
the area of IT and interrelationships or potential interrelationships between
the Business and IT; and
WHEREAS, the Company desires to receive the benefit of such knowledge and
expertise by engaging the Consultant to serve as an advisor to the Board of
Directors of the Company (the "Board of Directors") with respect to its
governance and oversight of the foregoing matters; and
WHEREAS, the Consultant desires to serve in such advisory capacity, upon the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Consultant hereby agree as
follows:
1.Consulting Period. The Consultant shall render consulting services to the
Board of Directors, on the terms and conditions set forth in this Agreement, for
the period beginning on April 16, 2012 and ending on April 15, 2013, inclusive,
unless this Agreement shall be earlier terminated in accordance with Section 8
hereof (the "Consulting Period").


2.Consulting Services. During the Consulting Period, the Consultant shall make
himself available and serve as a resource to the Board of Directors on a broad
range of operations and technology related matters, including, without
limitation, being available to (i) speak to, among other things, general
operations and technology trends impacting the Company's industry, operations
and technology governance trends, and the changing strategic role of technology
within the Company's industry, and (ii) the Board of Directors or individual
directors as a resource on any operational or technology matter that emerges in
the role of any director of the Company. Such consulting services shall be
performed at such place or places as shall be mutually agreed upon by the
Consultant and the Company. In no event shall the Consultant be required or
permitted to provide consulting services for more than 32 hours in any month
during the Consulting Period. Notwithstanding any other provision of this
Agreement to the contrary, during the Consulting Period, the amount of time the
Consultant will spend on providing the consulting services required under this
Agreement shall be limited so that the Consultant's termination of employment on
the Retirement Date will constitute the Consultant's "separation from service"
with the Company as such term is defined under Section 1.409A-1(h) of the
regulations promulgated under the Internal Revenue Code of 1986, as amended (the
"Code").


3.Consideration and Invoicing. In consideration of the consulting services to be
provided by the Consultant pursuant to Section 2 and in consideration for the
covenants of the Consultant set forth herein, during the Consulting Period, the
Company agrees to pay to the Consultant, and the Consultant agrees to accept as
full compensation, a fee in the amount of $250 per hour of consulting services
provided hereunder (the "Consulting Fee"), payable within thirty (30) days
following receipt of a monthly written invoice from the Consultant. Each invoice
shall specify, in reasonable detail, all services provided during the period to
which the invoice relates (itemizing each type of service), the dates on which
the services were provided, the number of hours spent in providing each service
and the total amount due under the invoice. To be eligible for reimbursement of
expenses pursuant to Section 4, the Consultant must include, in or with an
invoice, a description of such expenses and receipts evidencing the incurrence
of such expenses. If the Consultant fails to invoice the Company for any
specific charge or expense within a period of ninety (90) days after the date of
such charge or expense, then the Company shall not be obligated to pay or
reimburse the Consultant for such charge or expense.




--------------------------------------------------------------------------------




4.Expenses. The Company shall reimburse the Consultant for any reasonable
business expenses incurred by the Consultant in connection with the performance
of the consulting services described in Section 2. In determining whether any
expense is reimbursable under this Agreement, the Company's reimbursement
policies shall apply.


5.Sole Consideration. Except as specifically provided herein, the Consultant
shall be entitled to no compensation or benefits with respect to the consulting
services from the Company, and under no circumstances shall the Consultant be
credited with any service for purposes of eligibility, vesting or benefit
accrual under any employee benefit plan of the Company.


6.Interests of the Company and Confidential Information. The Consultant
covenants to act in the best interests of the Company through the Consulting
Period. The Consultant acknowledges that, as an advisor to the Board of
Directors, he will be making use of, acquiring and adding to confidential
information of a special and unique nature and value relating to the Company and
its Business. Accordingly, the Consultant further covenants that, except as
required by law or legal process, he shall not, directly or indirectly, at any
time during the Consulting Period or thereafter, without the prior written
consent of the Company, use for his own benefit or the benefit of any other
person or entity other than the Company and its affiliates or disclose to any
person, other than a director or employee of the Company to whom disclosure is
necessary to the performance by the Consultant of his duties as an advisor
hereunder, any confidential, proprietary, secret or privileged information about
the Company or its affiliates or their businesses, affairs or operations (the
"Confidential Information"). The Consultant acknowledges and agrees that all
Confidential Information is critical to the successful conduct of the Business
and that the Confidential Information is and shall remain the exclusive property
of the Company or its affiliates, as the case may be. For purposes of the
foregoing, the term Confidential Information shall not include information that
becomes generally available to the public, other than as a result of disclosure
by the Consultant. The Consultant shall have no power or authority to contract
in the name of or bind the Company or its affiliates, to speak on behalf of the
Company or to engage in any negotiations or discussions on its behalf. The
provisions of this Section 6 shall survive and continue in full force and effect
in accordance with its terms, without limitation as to geographic application,
notwithstanding any termination of the Consulting Period or this Agreement.


7.Status as an Independent Contractor. The Company and the Consultant
acknowledge and agree that the Company shall not exercise general supervision or
control over the time, place or manner in which the Consultant provides
consulting services hereunder, and that in performing consulting services
pursuant to this Agreement the Consultant shall be acting and shall act at all
times as an independent contractor only and not as an employee, agent, partner
or joint venturer of or with the Company or any entity for which the Company
provides services.


8.Termination of Agreement.


(a)Time of Termination. This Agreement shall terminate upon the first to occur
of:
(1)11:59 p.m. on April 15, 2013.
(2)The date specified by the Consultant in a notice of termination delivered to
the Company.
(3)The date specified by the Company in a notice of termination, with or without
Cause, delivered to the Consultant. For purposes of this Agreement, "Cause"
shall mean: (i) the continued failure of the Consultant to be available to
perform substantially the Consultant's duties hereunder; (ii) the willful
engaging by the Consultant in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company or any of its affiliates;
(iii) the Consultant's conviction of a felony or a guilty or nolo contendere
plea by the Consultant with respect thereto; or (iv) the breach by the
Consultant of any provision of this Agreement.
(4)The death or disability of the Consultant such that the Consultant could not
reasonably be expected to perform his duties for a period exceeding 90
consecutive days.


(b)Payments Upon Termination. Subject to the provisions of Section 3, upon
termination of this Agreement the Company shall have no further obligation
hereunder other than the payment of (i) any unpaid Consulting Fee relating to
consulting services provided prior to the date of such termination, and (ii) any
unreimbursed expenses that were incurred by the Consultant prior to the date of
such termination and for which reimbursement is due under Section 4.


9.Notice. All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by overnight courier or
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:




--------------------------------------------------------------------------------




If to the Consultant:
At the last address delivered to the Company by the Consultant as provided
herein;
If to the Company:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: General Counsel;
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
10.Miscellaneous. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior understandings, agreements or representations by the
parties, written or oral, which may have related in any manner to the subject
matter hereof. This Agreement will be binding upon, inure to the benefit of and
be enforceable by, as applicable, the Company and the Consultant and their
respective personal or legal representatives, executors, administrators,
successors, assigns, heirs, distributees and legatees. This Agreement is
personal in nature and the Consultant shall not, without the written consent of
the Company, assign, transfer or delegate this Agreement or any rights or
obligations hereunder. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to such
state's laws and principles regarding the conflict of laws. No provision of this
Agreement may be amended, modified, waived or discharged unless such amendment,
waiver, modification or discharge is agreed to in writing and such writing is
signed by the Consultant and the Company. The headings of this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Each party hereto shall
execute such additional documents, and do such additional things, as may
reasonably be requested by the other party to effectuate the purposes and
provisions of this Agreement.


11.Taxes. The Consultant acknowledges that he is solely responsible for the
payment of all Federal, state, local and foreign taxes that are imposed by
applicable laws and regulations with respect to any Consulting Fee payable or
benefits provided to the Consultant hereunder in his capacity as a consultant.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A of the Code,
all reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the Code
to the extent that such reimbursements or in-kind benefits are subject to
Section 409A of the Code, including, where applicable, the requirements that
(a) any reimbursement is for expenses incurred during Consultant's lifetime (or
during a shorter period of time specified in this Agreement), (b) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (c) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (d)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.


[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
UNUM GROUP
By: /s/ Liston Bishop III            
Name: Liston Bishop III
Title: Executive Vice President and General Counsel


CONSULTANT
By:     /s/ Robert O. Best                
Name: Robert O. Best






